     Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 1 of 16 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   NORMAN BLAYER,                                    Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    SYNTHORX, INC., PRATIK SHAH,
    JAY LICHTER, VICKIE CAPPS,
    PETER KOLCHINSKY, LAURA
    SHAWVER, PETER THOMPSON, and
    ANDREW POWELL,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Norman Blayer (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Synthorx, Inc. (“Synthorx” or the “Company”) and its

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.



                                                1
      Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 2 of 16 PageID #: 2




§§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

Synthorx by Sanofi and Thunder Acquisition Corp., an indirect wholly owned subsidiary of

Sanofi.

                                 JURISDICTION AND VENUE

          2.   The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

          3.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

          4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

          5.   In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

          6.   Plaintiff is, and has been at all relevant times hereto, an owner of Synthorx common

stock.


1
  For example, in June and September of 2019, the Company reportedly participated in two
investor conferences in New York, New York. See Synthorx, Inc., Events & Presentations,
https://ir.synthorx.com/events-presentations (last visited Jan. 7, 2020).

                                                  2
     Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 3 of 16 PageID #: 3




       7.      Defendant Synthorx is a biopharmaceutical company that focuses on the

development of cytokine Synthorin programs for the treatment of cancer and autoimmune

disorders in the United States. The Company is incorporated in Delaware. The Company’s

common stock trades on the Nasdaq Global Select Market (“NASDAQ”) under the ticker symbol,

“THOR.”

       8.      Defendant Pratik Shah (“Shah”) is the Chairman of the Board of the Company.

       9.      Defendant Jay Lichter (“Lichter”) is a director of the Company.

       10.     Defendant Vickie Capps (“Capps”) is a director of the Company.

       11.     Defendant Peter Kolchinsky (“Kolchinsky”) is a director of the Company.

       12.     Defendant Laura Shawver (“Shawver”) is the President, Chief Executive Officer,

and a director of the Company.

       13.     Defendant Peter Thompson (“Thompson”) is a director of the Company.

       14.     Defendant Andrew Powell (“Powell”) is a director of the Company.

       15.     Defendants Shah, Lichter, Capps, Kolchinsky, Shawver, Thompson, and Powell are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants Synthorx and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               OTHER RELEVANT ENTITIES

       17.     Sanofi provides therapeutic solutions worldwide. Sanofi is incorporated in France

with principal executive offices located in France. Sanofi’s American Depositary Shares are traded

on the NASDAQ under the ticker symbol, “SNY.”




                                                3
     Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 4 of 16 PageID #: 4




                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       18.     In December 2018, Synthorx completed its initial public offering.

       19.     Synthorx’s “proprietary, first-of-its kind platform technology expands the genetic

code by adding a new DNA base pair[.]” The technology is designed to create optimized biologics,

referred to as Synthorins. A Synthorin is a “protein optimized through incorporation of novel

amino acids encoded by [the] new DNA base pair that enables site-specific modifications, which

enhance the pharmacological properties of these therapeutics.”

       20.     Synthorx’s lead immuno-oncology product candidate, THOR-707 is “designed to

kill tumor cells by increasing CD8+ T and NK cells without causing vascular leak syndrome

observed with approved recombinant IL-2 (aldesleukin).” According to Synthorx, based on its

“preclinical studies, [Synthorx] believe[s] [that its] platform technology can generate a pipeline of

additional therapeutics that are more effective, better tolerated or have enhanced ease of use when

compared to drugs that have been engineered by other means.” Synthorx had “worldwide rights to

[its] Expanded Genetic Alphabet platform technology and [its] Synthorins.”

       21.     Further, Synthorx has stated that it is “using [its] Expanded Genetic Alphabet

platform technology to develop cytokine Synthorins that target validated mechanisms of action

with large market opportunities, in which existing therapies have significant drawbacks.” For

example, Snythorx has “designed cytokine Synthorin programs, including IL-2, IL-10 and IL-15,

for the treatment of cancer, and another IL-2 Synthorin program for the treatment of AI disorders.”

       22.     On December 9, 2019, a press release was issued announcing that Sanofi and

Synthorx had entered into a definitive agreement under which Sanofi would acquire all of the

outstanding shares of Synthorx for $68.00 per share in cash. The press release states, in pertinent



                                                 4
        Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 5 of 16 PageID #: 5




part:

          Sanofi: Sanofi to acquire Synthorx to bolster its immuno-oncology pipeline
                                        for $2.5 Billion

         December 09, 2019 01:00 ET | Source: Sanofi

         Sanofi to acquire Synthorx to bolster its immuno-oncology pipeline for $2.5
         Billion

            •   Proprietary immuno-oncology (IO) platform synergistic with Sanofi’s
                existing therapeutic platforms
            •   Lead asset THOR-707 (“not-alpha” IL-2) being explored across multiple
                solid tumor types alone and in combination with immune checkpoint
                inhibitors and other future IO combinations
            •   Pre-clinical pipeline for oncology and autoimmune disorders

         PARIS and San Diego, California – December 9, 2019 – Sanofi and Synthorx,
         Inc. (NASDAQ: THOR), a clinical-stage biotechnology company focused on
         prolonging and improving the lives of people suffering from cancer and
         autoimmune disorders, entered into a definitive agreement under which Sanofi will
         acquire all of the outstanding shares of Synthorx for $68 per share in cash, which
         represents an aggregate equity value of approximately $2.5 billion (on a fully
         diluted basis). The transaction was unanimously approved by both the Sanofi and
         Synthorx Boards of Directors.

         “This acquisition fits perfectly with our strategy to build a portfolio of high-quality
         assets and to lead with innovation, as you will hear at our Capital Markets Day
         tomorrow, December 10. Additionally, it is aligned with our goal to build our
         oncology franchise with potentially practice-changing medicines and novel
         combinations," says Paul Hudson, Chief Executive Officer, Sanofi.

         “Synthorx’s exceptionally novel discovery platform has already produced a
         molecule that has the potential to become a foundation of the next generation of
         immuno-oncology combination therapies. By selectively expanding the numbers of
         effector T-cells and natural killer cells in the body, THOR-707 can be combined
         with our current oncology medicines and our emerging pipeline of immuno-
         modulatory agents for treating cancer. Moreover, Synthorx’s pipeline of
         engineered lymphokines has great promise not only for oncology but also for
         addressing many autoimmune and inflammatory diseases. ” says John Reed, M.D.,
         Ph.D., Global Head of Research & Development at Sanofi.

         “We are grateful that Sanofi has acknowledged the value of our Expanded Genetic
         Alphabet platform and the potential of our pipeline of optimized therapeutics for
         cancer and autoimmune disorders,” says Laura Shawver, Ph.D., President and
         Chief Executive Officer, Synthorx. “Importantly, Sanofi has a portfolio of

                                                   5
Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 6 of 16 PageID #: 6




 therapeutics that holds incredible promise for combining with our cytokine
 Synthorins to benefit patients around the world. I want to thank our employees and
 the Sanofi organization for their relentless efforts on behalf of patients.”

 Enhancing Sanofi’s Immuno-Oncology Franchise

 Synthorx’s lead immuno-oncology product candidate, THOR-707, a variant of
 interleukin-2 (IL-2), is in clinical development in multiple solid tumor types as a
 single agent and in combination with immune checkpoint inhibitors. It has the
 potential to become the best-in-class IL-2 therapeutic for the treatment of solid
 tumors and demonstrate improved pharmacology, less frequent dosing, and
 therapeutic superiority when compared to other IL-2 compounds.

 The addition of THOR-707 and Synthorx’s other earlier-stage cytokine programs
 to Sanofi’s pipeline will enhance Sanofi’s position in oncology, and in immuno-
 oncology. We expect IL-2 to become a foundation of future IO-IO combinations as
 well as offering multiple combination opportunities with Sanofi’s clinical and pre-
 clinical oncology assets, including with PD-1, CD-38, and molecules that modulate
 effector T-cells and natural killer cells.

                                   *       *       *

 Transaction Terms

 Under the terms of the merger agreement, Sanofi will commence a cash tender offer
 to acquire all of the outstanding shares of Synthorx common stock for $68 per share
 in cash for a total enterprise value of approximately $2.35 billion. The $68 per share
 acquisition price represents a 172% premium to Synthorx’s closing price on
 December 6, 2019.

 The consummation of the tender offer is subject to customary closing conditions,
 including the tender of at least a majority of the outstanding shares of Synthorx
 common stock, the expiration or termination of the waiting period under the Hart-
 Scott-Rodino Antitrust Improvements Act of 1976, and other customary conditions.
 Following the successful completion of the tender offer, a wholly owned subsidiary
 of Sanofi will merge with Synthorx and the outstanding Synthorx shares not
 tendered in the tender offer will be converted into the right to receive the same $68
 per share in cash paid in the tender offer. The tender offer is expected to commence
 in December 2019. Sanofi plans to finance the transaction with cash on hand.
 Subject to the satisfaction or waiver of customary closing conditions, Sanofi
 expects to complete the acquisition in the first quarter of 2020.

 Morgan Stanley & Co. is acting as financial advisor to Sanofi and Weil, Gotshal &
 Manges LLP is acting as its legal counsel. Centerview Partners LLC is acting as
 exclusive financial advisor to Synthorx and Cooley LLP is acting as its legal
 counsel.

                                          6
       Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 7 of 16 PageID #: 7




        23.    On     December      23,   2019,    Synthorx     filed   a    Schedule     14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

        24.    The Solicitation Statement, which recommends that Synthorx shareholders tender

their shares to Sanofi in connection with the Proposed Transaction, omits and/or misrepresents

material information concerning: (i) Synthorx’s financial projections; and (ii) the financial

analyses performed by Synthorx’s financial advisor, Centerview Partners LLC (“Centerview”), in

connection with its fairness opinion.

        25.    The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Reasons for

Recommendation; (ii) Certain Financial Projections; and (iii) Opinion of Centerview Partners

LLC.

        26.    The tender offer in connection with the Proposed Transaction is set to expire one

minute after 11:59 p.m., Eastern Time, on January 22, 2020 (the “Expiration Date”). It is

imperative that the material information that was omitted from the Solicitation Statement be

disclosed to the Company’s shareholders prior to the Expiration Date to enable them to make an

informed decision as to whether to tender their shares. Plaintiff may seek to enjoin Defendants

from closing the tender offer or the Proposed Transaction unless and until the material

misstatements and omissions (referenced below) are remedied. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.




                                               7
     Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 8 of 16 PageID #: 8




             1. Material Omissions Concerning Synthorx’s Financial Projections

       27.      The Solicitation Statement omits material information concerning Synthorx’s

financial projections.

       28.      The Solicitation Statement provides that “[i]n connection with Synthorx’s

evaluation of the Merger, [its] management prepared certain unaudited prospective financial

information for Synthorx for the calendar years 2020 through 2041 (the “Projections”).”

       29.      The Solicitation Statement provides a summary of the Projections.

       30.      The Solicitation Statement, however, fails to disclose the following concerning the

Projections: (1) all line items used to calculate EBIT; and (2) a reconciliation of all non-GAAP to

GAAP metrics.

       31.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

that was relied upon by its board in recommending that shareholders tender their shares pursuant

to a tender offer, the company must also disclose all projections and information necessary to make

the non-GAAP metrics not misleading, and must provide a reconciliation (by schedule or other

clearly understandable method) of the differences between the non-GAAP financial metrics

disclosed or released with the most comparable financial metrics calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of a company’s

use of non-GAAP financial measures as such measures can be misleading and “crowd out” more

reliable GAAP information. 2



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Jan. 7, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures


                                                8
     Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 9 of 16 PageID #: 9




       32.      The disclosure of Synthorx’s projected financial information is material because it

would provide Synthorx shareholders with a basis to project future financial performance of

Synthorx and the combined company and would allow shareholders to better understand the

financial analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by the Company and its

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to tender

their shares in connection with the Proposed Transaction.

       33.      Accordingly, in order to cure the materially misleading nature of the Projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections that were

used to calculate these metrics. Such projections are necessary to make the non-GAAP projections

included in the Solicitation Statement not misleading.

       34.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Synthorx shareholders.

             2. Material Omissions Concerning Centerview’s Financial Analyses

       35.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Centerview.

       36.      The Solicitation Statement fails to disclose the following concerning Centerview’s




misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                9
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 10 of 16 PageID #: 10




“Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions underlying the

discount rates ranging from 12.5% to 14.5%; (2) the implied terminal value of Synthorx; (3) the

basis for Centerview’s assumption that Synthorx’s after-tax unlevered free cash flows would

decline in perpetuity after December 31, 2041 at a rate of 80% year-over-year; (4) the tax savings

from usage of Synthorx’s estimated federal net operating losses of approximately $32.9 million as

of December 31, 2018 and future losses; and (5) the number of fully-diluted outstanding shares of

Synthorx as of December 6, 2019.

           37.   With respect to Centerview’s analysis of Wall Street research analysts’ stock price

targets for Synthorx stock, the Solicitation Statement fails to disclose: (1) the individual price

targets for Synthorx observed by Centerview in its analysis; and (2) the sources of those price

targets.

           38.   With respect to Centerview’s analysis of premiums paid in the selected precedent

transactions involving early-stage biopharmaceutical companies, as set forth in “—Summary of

Centerview Financial Analysis—Selected Precedent Transaction Analysis[,]” the Solicitation

Statement fails to disclose the premiums paid in each selected transaction.

           39.   The valuation methods, underlying assumptions, and key inputs used by

Centerview in rendering its purported fairness opinion must be fairly disclosed to Synthorx

shareholders. The description of Synthorx’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Synthorx shareholders are unable to fully understand Synthorx’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to tender their shares in connection with the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available



                                                 10
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 11 of 16 PageID #: 11




to Synthorx shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       40.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       41.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       42.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       43.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       44.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       45.     Defendants acted knowingly or with deliberate recklessness in filing or causing the


                                                11
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 12 of 16 PageID #: 12




filing of the materially false and misleading Solicitation Statement.

        46.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        47.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        48.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        49.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        50.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        51.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        52.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:



                                                 12
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 13 of 16 PageID #: 13




       Furnish such additional material information, if any, as may be necessary to make
       the required statements, in light of the circumstances under which they are made,
       not materially misleading.

       53.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       54.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       55.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       56.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       57.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       58.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

                                               13
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 14 of 16 PageID #: 14




as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       59.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       61.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the



                                                 14
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 15 of 16 PageID #: 15




Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and



                                                 15
    Case 1:20-cv-00130 Document 1 Filed 01/07/20 Page 16 of 16 PageID #: 16




       E.     Granting such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: January 7, 2020                             Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               16
